Citation Nr: 0816850	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA).



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The appellant, who served in the Armed Forces of the 
Philippines during World War II, had no recognized service 
with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office, which found that 
new and material evidence had not been submitted to reopen 
the appellant's claim to establish basic eligibility for 
benefits administered by VA.  In June 2005, the appellant 
filed a request to reopen the claim for service connection 
for a low back injury.  The Board notes that, before we may 
reopen a previously denied claim, we must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).


FINDINGS OF FACT

1.  A decision by the RO in August 2002 denied basic 
eligibility for VA benefits, based on a finding that the 
appellant did not have a verified period of active or 
recognized military service.  The veteran did not appeal that 
RO decision, and it became final.  

2.  Evidence received since the August 2002 RO decision is 
new, relates to unestablished facts necessary to substantiate 
a claim for basic eligibility for VA benefits, and raises a 
reasonable possibility of substantiating the claim.

3.  The NPRC has certified that the appellant in this case 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision denying the appellant's claim 
for basic eligibility for VA benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the August 2002 RO decision is 
new and material, and the appellant's claim for basic 
eligibility for VA benefits has been reopened.  38 U.S.C.A.§ 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The requirements of basic eligibility for VA benefits, 
based upon qualifying military service by the appellant, have 
not been met. 38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 
3.41, 3.203 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
However, the U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to a claim 
or appeal in which the law is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).

In this case, the disposition of the matter is based upon the 
operation of law.  As discussed below, the appellant has not 
achieved predicate status as a veteran under governing law.  
Because it has not been established that the appellant meets 
the definition of a "veteran" under the law for VA 
purposes, and since there is no additional and pertinent 
information to dispute the service department finding in that 
regard, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  No amount of notice or 
assistance from VA can change the appellant's legal status as 
certified by the service department.


II.  Factual Background and Analysis

A.  New and Material Evidence

In an August 2002 decision, the RO denied the appellant's 
claim for basic eligibility for VA benefits.  The appellant 
was notified of the rating decision, but did not file an 
appeal.  Thus, the August 2002 RO decision was final.  

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to § 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the claim to reopen was 
filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the August 2002 RO 
decision included the appellant's Application for 
Compensation or Pension (VA Form 21-526); a Former POW 
Medical History (VA Form 10-0048) completed by the appellant; 
an Oath and Certificate of Enlistment showing that the 
veteran enlisted in the Army of the Philippines in April 
1945; a Certification from the Armed Forces of the 
Philippines showing the veteran's status from October 1941 
through December 1951; private and VA treatment records; a 
Supplement to VA Forms for Philippine Claims (VA Form 21-
4169); a letter from the Prisoner of War Office of the 
Philippine National Red Cross indicating that the veteran was 
with a USAFFE Unit, was beleaguered from December 1941 to May 
1942, and was a POW from May 1942 to August 1942; an 
affidavit from two fellow servicemembers who claimed they 
served with the appellant in the USAFFE (United States Armed 
Forces, Far East) during World War II, and were held as POWs 
(prisoners of war) with him; and a VA Form 21-3101 endorsed 
by the National Personnel Record Center (NPRC) in August 2002 
showing that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  That evidence essentially showed that the appellant 
had no qualifying military service.  Based upon that 
evidence, in an August 2002 decision, the RO denied the 
appellant's claim for basic eligibility for VA benefits.

Evidence submitted subsequent to the RO's August 2002 
decision includes several duplicate records; private 
treatment records; service records from the Armed Forces of 
the Philippines, including certifications from the Armed 
Forces of the Philippines and documents showing a different 
service number for the veteran.  The Board concludes that the 
information regarding the possible new service number for the 
veteran is new and material in that it may provide an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Thus, the Board concludes that new and material evidence has 
been submitted since the August 2002 RO decision, and the 
claim is reopened.  Noting that the RO has already considered 
the veteran's claim on the merits, the Board will proceed 
with the appeal, and address the merits as well.

B.  Basic Eligibility for VA Benefits

The appellant contends he has valid military service, 
warranting a finding that he has basic eligibility for VA 
benefits.  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions:  (1) The evidence 
is a document issued by the United States service department; 
(2) The document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro, supra.  In claims for VA benefits 
where requisite veteran status is at issue, the relevant 
question is whether the claimant has qualifying service under 
title 38 of the United States Code, and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.  Thus, if the United States service 
department declines to certify an applicant's claimed service 
as qualifying for VA benefits purposes, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In summary, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
military veterans are not eligible for United States 
veterans' benefits unless a U.S.service department documents 
or certifies their service.  See Duro, supra; see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  The Board 
must emphasize that recognition of his service by the 
Philippine government, although potentially sufficient for 
entitlement to benefits from that nation, is not equally 
sufficient for benefits administered by VA.  This Department 
is bound to follow the certifications by the service 
departments with jurisdiction over U.S. military records.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 
3.1(y)(1).


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


